DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. Applicant's declaration filed on 6/6/2022 has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,997,693 to Sonoh in view of USPAP 2003/0211797 to Hill.
Claims 8, 15 and 18, Sonoh discloses a interlaced composite, comprising: a plurality of warp tapes in a first linear direction, at least one of the plurality of warp tapes including reinforcing fibers impregnated with resin; and a plurality of weft tapes in a second linear direction, at least one of the plurality of weft tapes including reinforcing fibers impregnated with resin, wherein at least one of the plurality of warp tapes passes over at least one of the plurality of weft tapes and passes under at least another of the plurality of weft tapes (see entire document including column 1, lines 6-13, column 2, line 22 through column 3, line 4, and column 4, lines 36-57).
Sonoh discloses that the reinforcing filaments may be any of a variety of materials including metal, glass, carbon, or synthetic (paragraph bridging columns 2 and 3). Sonoh does not appear to specifically mention the tapes comprising a metal filament and another reinforcing filament material but "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06. Plus, Hill discloses that it is known in the art to construct tapes with a combination of a metal filament  (elongate transmission material) and another filament material (see entire document including [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct warp and weft tapes of Sonoh with the combination of a metal filament and a different reinforcing filament, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 9, the transmission material is a metallic wire (paragraph bridging columns 2 and 3).
Claim 12, the resin of the at least one of the plurality of warp tapes is melt bonded directly to the resin of the at least one of the plurality of weft tapes and the resin of the at least another of the plurality of weft tapes (column 4, line 36 through column 5, line 24).
Claim 13, Sonoh does not appear to mention a first warp tape comprising a first transmission material and a second warp tape comprising a second transmission material different from the first transmission material but Hill discloses that it is known in the art to construct yarns with a combination of different metal filaments [0040]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tapes of Sonoh with a combination of different metal filaments, because it is within the general skill of a worker in the art to select filament materials on the basis of suitability and desired characteristics.
Claim 14, the transmission material is impregnated with the resin (column 2, line 22 through column 3, line 4, and column 4, lines 36-57).
Claims 16 and 17, Sonoh does not appear to mention a junction device where the first warp tape and the first weft tape intersect but Hill discloses that it is known in the art to mechanically attach warp and weft tapes to provide a secure electrical connection ([0034] and [0035]). Therefore, it would have been obvious to one having ordinary skill in the art to connect a warp tape and a weft tape with a junction device (e.g. adhesive or solder) that penetrates the resin, motivated by a desire to provide a secure electrical connection. 
Claim 18, the warp and weft conductive tapes taught by Sonoh in view of Hill inherently form an electric grid when electric current passes through the transmission material of each of the tapes.
Claim 19, the transmission material of the first warp tape and the transmission material of the first weft tape is a resistance wire (paragraph bridging columns 2 and 3) that inherently generates heat when current passes through it.
Claim 20, the transmission material of the first warp tape and the transmission material of the first weft tape is a metal with high thermal conductivity (paragraph bridging columns 2 and 3).

Response to Arguments
Applicant's arguments filed 5/9/2022, and the declaration filed 6/6/2022, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789